         Case 1:17-cv-07327-AJN-BCM Document 84 Filed 03/19/21 Page 1 of 12



                                                                                        3/19/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Yu,

                            Plaintiff,
                                                                                  17-cv-7327 (AJN)
                    –v–
                                                                                 MEMORANDUM
  City of New York, et al.,                                                     OPINION & ORDER

                            Defendants.



ALISON J. NATHAN, District Judge:

           Plaintiff brings claims under federal and state law for employment discrimination,

retaliation, and hostile work environment against Defendants City of New York and the

Administration of Children’s Services. Defendants filed a motion to dismiss the complaint on

the grounds that Plaintiff has failed to state a claim and that many of those claims are also

untimely or otherwise barred. For the reasons that follow, Defendants’ motion is GRANTED.


    I.        BACKGROUND

              A. Factual background

           The following facts are drawn from Plaintiff’s Second Amended Complaint. Dkt. No.

65. Plaintiff is a non-white, Asian female of Chinese descent. Id. at ¶ 9. She was hired in May

2008 by the City of New York to work as a graphic artist for the Administration of Children’s

Services (ACS). Id. at ¶ 10. Plaintiff was the only Chinese-American employee in her unit. Id.

at ¶ 12.

           Despite satisfactory work performance, Plaintiff claims Defendants discriminated against

her on the basis of her race and national origin and retaliated against her on various occasions


                                                   1
        Case 1:17-cv-07327-AJN-BCM Document 84 Filed 03/19/21 Page 2 of 12




between 2010 and 2016. Id. at ¶¶ 12-13. Plaintiff generally alleges that during this period,

Defendants took the following actions: (1) denied Plaintiff salary adjustment and/or promotion

despite excellent work performance, even after winning labor arbitrations, Id. at ¶ 16, (2) denied

Plaintiffs’ request for computer training and other professional development trainings, Id. at ¶ 17,

(3) hired supervisors and workers of lesser qualifications and expertise than her and provided

them with professional training and development, opportunities for promotion or advancement

and salary increases, Id. at ¶¶ 18-19. Moreover, Plaintiff maintains that at all times, Defendants

“kept [her] under a hostile work environment,” and “shuffle[ed] [her] from supervisor to

supervisor,” all of whom were informed of her disciplinary history and used it against her. Id. at

¶ 20.

         After six years of working at ACS and experiencing various alleged discriminatory

incidents,1 Plaintiff eventually was terminated from her position. In early 2016, Plaintiff was

accused of engaging in threatening behavior by a supervisor, Kaitlyn Simmons, and was

disciplined for thirty days without pay. Id. at ¶ 43. Plaintiff alleges that Defendants refused to

investigate Plaintiff’s side of the story and that she filed a workplace violence report because of

Simmons behavior during the incident. Id. at ¶¶ 43-44. When Plaintiff returned from her

suspension on April 13, 2016, Defendants relocated her to Carnasie Brooklyn warehouse. Id. at

¶ 46. The next day, Plaintiff attempted to attend a class at a city-wide training center, which she

had been previously approved to attend by her supervisors at ACS, but was told at the class that

she was not allowed to attend. Id. at ¶ 46.

         Following the transfer to the warehouse and the training class incident, Plaintiff took a

number of steps regarding Defendants’ alleged mistreatment. On April 20, 2016, Plaintiff


1
 As discussed below, these incidents are outside the statute of limitations for Plaintiff’s federal claims and therefore
are not discussed here.


                                                           2
      Case 1:17-cv-07327-AJN-BCM Document 84 Filed 03/19/21 Page 3 of 12




inquired about Workers Compensation after “being hurt on the job during [the] rushed packing to

be removed offsite,” and was told by an unnamed employee that “ACS w[ill] fight you tooth and

nail,” so she walked away. Id. at ¶ 48. In July 2016, she filed an internal agency EEO complaint

of retaliation for being moved to the Brooklyn warehouse, but the complaint “was again

dismissed.” Id. at ¶ 49. She reported abuses to the “Department of Investigation (DOI) on

September 11, 2016,” and “saw an ACS director at the location.” Id. at ¶ 51.

        Plaintiff was then terminated from ACS on September 15, 2016. That day, Plaintiff was

called to come to the main ACS warehouse to retrieve a termination letter. Id. at ¶ 52. After

receiving the letter, Plaintiff was escorted out of the building by security, and the security guard

allegedly “laughed and shook his head in disbelief.” Id. When escorted by the security desk, she

saw that her picture “was already printed and posted,” to “deliberately shame and embarrass[]”

her. Id. at ¶ 53.

        After a review by the Civil Service Commission, Plaintiff’s suspension and termination

from ACS was upheld in 2017 on the grounds of “incompetence, insubordination, and

misconduct” and she was denied requests for reinstatement and to be transferred to another city

agency. Id. at ¶ 54. Following her termination, Plaintiff applied for other employment

throughout the city of New York and twice had appointments for interviews that were

subsequently cancelled. Id. at ¶ 58. When asked for a reason for the cancellation, Plaintiff was

told nothing by the scheduler other than “the fact that [her] records are public.” Id. at ¶ 58.

Plaintiff also says that her email has been blocked throughout the City of New York and she has

been “further denied work opportunities.” Id. at ¶ 63.

        In July 2017, Plaintiff filed a complaint with the EEOC for discrimination and retaliation.

Id. at ¶ 59. On August 10, 2017, the EEOC informed Plaintiff that it was “unable to conclude




                                                  3
      Case 1:17-cv-07327-AJN-BCM Document 84 Filed 03/19/21 Page 4 of 12




that the information obtained” in Plaintiff’s complaint “establishes violations of the statutes”

listed therein and that Plaintiff had 90 days to file a lawsuit under federal law. Dkt. No 2 at 7.

           B. Procedural Background

       On September 25, 2017, Plaintiff filed a complaint in this Court alleging claims against

Defendants City of New York and ACS under Title VII of the Civil Rights Act of 1964 (“Title

VII”), the Age Discrimination Act of 1967 (“ADEA”), the Equal Protection Clause of the

Fourteenth Amendment, 42 U.S.C. §§ 1981, 42 U.S.C. §§ 1983, New York State Human Rights

Law (“NYSHRL”), and New York City Human Rights Law (“NYCHRL”). Dkt. No. 2. The

case was originally assigned to Judge Sweet, who issued an Opinion on November 29, 2018

granting Defendants’ motion to dismiss the complaint in its entirety. Dkt. No. 36. After

determining that Plaintiffs’ claims were either barred by the statute of limitations or the election

of remedies doctrine, or that Plaintiff had otherwise failed to state a claim, Judge Sweet

dismissed Plaintiff’s federal claims with prejudice and declined supplemental jurisdiction over

Plaintiff’s state law claims. Id.

       The Second Circuit affirmed in part and vacated and remanded in part in an Opinion

dated February 24, 2020. Dkt. No. 43. After agreeing that some of Plaintiff’s claims were

untimely and that Plaintiff’s allegations were conclusory, the Second Circuit held it was an error

for the Court not to give the pro se Plaintiff leave to amend her complaint so that she may

attempt to plausibly allege facts sufficient to state a claim. Id. The Court thus affirmed the

dismissal as to Plaintiff’s Section 1981 claim and all untimely NYSHRL, NYCHRL, Section

1983, Title VII, and ADEA claims, and remanded to give the Plaintiff an opportunity to amend.

Id.




                                                  4
      Case 1:17-cv-07327-AJN-BCM Document 84 Filed 03/19/21 Page 5 of 12




          After the Second Circuit decision, the case was reassigned to the Undersigned and the

Court referred the case to Magistrate Judge Barbara C. Moses for general pretrial management.

Dkt. No. 44. Judge Moses instructed Plaintiff that based on the Second Circuit’s opinion she

could re-plead her state and city claims of discrimination to the extent they are based on events

after September 25, 2014, and to the extent they are based on events other than those formally

litigated before the State Division of Human Rights. Judge Moses also informed Plaintiff that

she could re-plead her federal claims to the extent they are based on events after September 28,

2016. Dkt. No. 54 at 15. Plaintiff was also instructed that she needed to “plead facts rather than

conclusions.” Id.

          Plaintiff filed an amended complaint on June 1, 2020, and Defendants moved to dismiss

shortly thereafter. Dkt. Nos. 57, 60. The Court granted Plaintiff leave to amend a second time,

Dkt. No. 64, and she filed the Second Amended Complaint on July 31, 2020, Dkt. No. 65. In her

Second Amended Complaint, Plaintiff abandoned her ADEA claims, § 1983 claims, and equal

protection claims. Compare Dkt. No. 2 at 1, and Dkt. No. 65 at 1. As the Second Circuit

affirmed the district court’s dismissal of her 1981 claims, Plaintiff’s only remaining federal

claims are for discrimination, retaliation, and hostile work environment under Title VII.

Plaintiff renews her claims under the NYSHRL and NYCHRL. Dkt. No. 65.

    II.      DISCUSSION

          Defendants move to dismiss Plaintiff’s Second Amended Complaint on the grounds that

many of Plaintiffs’ claims are still untimely or barred by collateral estoppel, and that Plaintiff has

otherwise failed to state a claim for all of her claims. Dkt. No. 67.

          On a motion to dismiss under Fed. R. Civ. P. 12(b)(6), “dismissal is proper unless the

complaint contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief that is


                                                   5
       Case 1:17-cv-07327-AJN-BCM Document 84 Filed 03/19/21 Page 6 of 12




plausible on its face.’” Schik v. Miramed Revenue Grp., LLC, No. 18-CV-7897 (NSR), 2020 WL

5659553, at *2 (S.D.N.Y. Sept. 23, 2020) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

The complaint must provide “more than labels and conclusions” to survive the motion. Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Moreover, “pro se complaints are held to less

stringent standards than formal pleadings drafted by lawyers[] and are to be construed liberally

on a motion to dismiss.” Fermin-Rodriguez v. Westchester Cty. Jail Med. Pers., 191 F. Supp. 2d

358, 361 (S.D.N.Y. 2002) (quotations omitted).

              A. Federal Claims

         For the reasons that follow, even construing Plaintiff’s amended complaint liberally, the

Court determines that Plaintiff has failed to state a claim for relief under Title VII for her claims

for discrimination, retaliation, and hostile work environment, to the extent those claims are not

already time-barred.2

                       1. Discrimination

         Title VII of the Civil Rights Act of 1964 prohibits an employer from discriminating

against an individual “with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s race, color, religion, sex, or national origin.” 42

U.S.C. § 2000e–2(a)(1). In order to defeat a motion to dismiss or a motion for judgment on the

pleadings in a Title VII discrimination case, “a plaintiff must plausibly allege that (1) the




2
  Additionally, though courts will sometimes consider a plaintiff’s Title VII and NYSHRL claims together because
they are analyzed under the same legal standard, see McGill v. Univ. of Rochester, 600 F. App’x 789, 790 (2d Cir.
2015), the Court will not do so here. In this case, Plaintiff’s NYSHRL claims are subject to a different limitations
period (September 25, 2014) than Plaintiff’s Title VII claims (September 28, 2016), and thus may properly be based
on additional allegations in Plaintiff’s Second Amended Complaint. See Dkt. No. 43. However, because the Court
dismisses all of Plaintiff’s Title VII claims, the Court declines to exercise jurisdiction over Plaintiff’s state and city
claims, including her NYSHRL claims, as discussed infra II.B.


                                                            6
      Case 1:17-cv-07327-AJN-BCM Document 84 Filed 03/19/21 Page 7 of 12




employer took adverse action against him, and (2) his race, color, religion, sex, or national origin

was a motivating factor in the employment decision.” Vega v. Hempstead Union Free Sch. Dist.,

801 F.3d 72, 87 (2d Cir. 2015). “[A]t the initial stage of the litigation—prior to the employer's

coming forward with the claimed reason for its action—the plaintiff does not need substantial

evidence of discriminatory intent,” instead “[i]f she makes a showing (1) that she is a member of

a protected class, (2) that she was qualified for the position she sought, (3) that she suffered an

adverse employment action, and (4) can sustain a minimal burden of showing facts suggesting an

inference of discriminatory motivation,” then she will survive the motion to dismiss. Littlejohn

v. City of New York, 795 F.3d 297, 311 (2d Cir. 2015).

        As the Second Circuit held in its Summary Order in this case, Plaintiff’s Title VII claims

are limited to those events that occurred after September 28, 2016, the date 300 days before

Plaintiff filed her EEOC complaint. Dkt. No. 43 (citing 42 U.S.C. § 2000e-5(e), (f); 29 U.S.C. §

626(d)). In her Second Amended Complaint, Plaintiff states that she was terminated two weeks

before this date on September 15, 2016. Dkt. No. 65 at ¶ 52. Thus, the only discrete acts that

could potentially serve as the basis of a discrimination claim3 are as follows: (1) the Civil Service

Commission’s review and affirmation of Plaintiff’s termination in 2017, (2) the City’s decision

not to hire Plaintiff for other employment, (3) the City of New York allegedly blocking

Plaintiff’s email, and (4) Plaintiff being “further denied work opportunities.” Dkt. No. 65 ¶¶ 54-

63.

        Although Plaintiff sufficiently alleges that she is a member of a protected class, the

amended complaint fails to plausibly allege the remaining elements of a Title VII claim based on

these incidents. First, as to the other employment positions and work opportunities, Plaintiff has


3
 The Second Circuit held that the Court may properly consider acts that occurred prior to September 28, 2016 for
Plaintiff’s hostile work environment claim, Dkt. No. 43, which are discussed infra II.A.3.


                                                        7
      Case 1:17-cv-07327-AJN-BCM Document 84 Filed 03/19/21 Page 8 of 12




failed to identify what those positions or opportunities were that she allegedly applied for and

was denied, and thus has not plausibly alleged that she was “qualified for the position she

sought.” Littlejohn, 795 F.3d at 311.

       Moreover, to the extent any of these incidents constitute adverse employment actions,

Plaintiff has failed to meet the minimal burden of showing an inference of discriminatory

motivation. “An inference of discrimination can be proven through a variety of methods,

including ‘the employer’s criticism of the plaintiff’s performance in ethnically degrading terms;

or its invidious comments about others in the employee’s protected group; or the more favorable

treatment of employees not in the protected group; or the sequence of events leading to the

plaintiff’s discharge.’” Espinoza v. New York City Dep't of Transportation, 304 F. Supp. 3d 374,

389 (S.D.N.Y. 2018) (quoting Littlejohn, 795 F.3d at 312). Plaintiff has failed to provide any

factual allegations of this nature that would support an inference that any of the acts taken by the

City after September 28, 2016 were motivated even in part by Plaintiff’s race, national origin, or

color. Because “conclusory allegations or legal conclusions masquerading as factual conclusions

will not suffice to defeat a motion to dismiss,” Achtman v. Kirby, McInerney & Squire, LLP, 464

F.3d 328, 337 (2d Cir. 2006) (cleaned up), Plaintiff has failed to plead that she was discriminated

against under Title VII and those claims are dismissed.

                   2. Retaliation

       Title VII also prohibits an employer from discriminating against an employee because

they “opposed any practice made an unlawful employment practice by this subchapter, or

because he has made a charge, testified, assisted, or participated in any manner in an

investigation, proceeding, or hearing under this subchapter.” 42 U.S.C. § 2000e–3(a). In order to

survive a motion to dismiss on a Title VII retaliation claim, “the plaintiff must plausibly allege


                                                 8
      Case 1:17-cv-07327-AJN-BCM Document 84 Filed 03/19/21 Page 9 of 12




that: (1) defendants discriminated—or took an adverse employment action—against him, (2)

because he has opposed any unlawful employment practice.” Vega, 801 F.3d at 90. Though

“opposition to a Title VII violation need not rise to the level of a formal complaint in order to

receive statutory protection,” a plaintiff must show that she engaged in “protected activity” under

the statute, which includes “activities such as making complaints to management, writing critical

letters to customers, protesting against discrimination by industry or by society in general, and

expressing support of co-workers who have filed formal charges.” Cruz v. Coach Stores, Inc.,

202 F.3d 560, 566 (2d Cir. 2000) (quotations omitted).

       Plaintiff has failed to state a claim for retaliation under Title VII. Her claims are limited

to those based on events that occurred after September 28, 2016, and Plaintiff has not provided

any factual allegations that she engaged in any conduct constituting “protected activity” under

the statute after that date other than filing an EEOC complaint. However, Plaintiff does not

allege that any adverse employment action was taken after that time.

                   3. Hostile Work Environment

       In order to establish a hostile work environment claim under Title VII, a plaintiff must

show “[1] that the [discriminatory conduct] was sufficiently severe or pervasive to alter the

conditions of the victim’s employment and create an abusive working environment, and [2] that

a specific basis exists for imputing the objectionable conduct to the employer.” Alfano v.

Costello, 294 F.3d 365, 373 (2d Cir. 2002) (internal quotations omitted). Because “[e]veryone

can be characterized by sex, race, ethnicity, or (real or perceived) disability; and many bosses are

harsh, unjust, and rude,” it is “therefore important in hostile work environment cases to exclude

from consideration personnel decisions that lack a linkage or correlation to the claimed ground of

discrimination.” Id. at 377.


                                                 9
     Case 1:17-cv-07327-AJN-BCM Document 84 Filed 03/19/21 Page 10 of 12




       Determining “whether an environment is ‘hostile’ or ‘abusive’ can be determined only by

looking at all the circumstances,” including “the frequency of the discriminatory conduct; its

severity; whether it is physically threatening or humiliating, or a mere offensive utterance; and

whether it unreasonably interferes with an employee's work performance.” Harris v. Forklift

Sys., Inc., 510 U.S. 17, 23 (1993). The workplace must be so “severely permeated with

discriminatory intimidation, ridicule, and insult that the terms and conditions of her employment

were thereby altered.” Id. The incidents of discriminatory intimidation “must be more than

episodic; they must be sufficiently continuous and concerted in order to be deemed pervasive.”

Perry v. Ethan Allen, Inc., 115 F.3d 143, 149 (2d Cir. 1997). As such, “[i]solated acts, unless

very serious, do not meet the threshold of severity or pervasiveness.” Alfano, 294 F.3d at 374.

       The Second Circuit vacated and remanded for the Court to reconsider the timeliness of

this claim. Unlike Title VII discrimination and retaliation claims, for “a hostile work

environment claim, the statute of limitations requires that only one [discriminatory] act

demonstrating the challenged work environment occur within 300 days of filing,” and “once that

is shown, a court and jury may consider ‘the entire time period of the hostile environment’ in

determining liability.” Petrosino v. Bell Atl., 385 F.3d 210, 220 (2d Cir. 2004) (quoting Nat’l

R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 117 (2002)). Thus, Plaintiff must plausibly

allege at least one event after September 28, 2016 that constituted a discriminatory incident.

       As discussed above, however, Plaintiff’s complaint does not provide any factual

allegations after September 28, 2016 of discriminatory incidents nor any incidents after that date

that would demonstrate a hostile work environment. Therefore, Plaintiff has not alleged a

discriminatory act within the relevant statute of limitations period and her Title VII claim for

hostile work environment is time-barred. Indeed, the Second Circuit has previously held that




                                                 10
     Case 1:17-cv-07327-AJN-BCM Document 84 Filed 03/19/21 Page 11 of 12




where “the only allegedly discriminatory act of which [a plaintiff] complained that occurred

within the 300–day period was the termination of [their] employment,” and the plaintiff

“proffered no evidence to show that the termination, even if discriminatory, was in furtherance of

the alleged practice of racial harassment,” then the court shall dismiss the plaintiff’s “Title VII

claims of hostile work environment as untimely.” Patterson v. Cty. of Oneida, N.Y., 375 F.3d

206, 220 (2d Cir. 2004).

                                                   ***

           Plaintiff has therefore failed to state a claim under Title VII for discrimination,

retaliation, or hostile work environment, and those claims are dismissed with prejudice. Though

Plaintiff is proceeding pro se and courts will ordinarily grant leave to amend at least once, see

Branum v. Clark, 927 F.2d 698, 705 (2d Cir.1991), Plaintiff has already been granted two such

opportunities, and the Court determines any further amendment would be futile.

              B. State Law Claims

           Because the Court dismisses all of Plaintiff’s federal law claims, the Court declines to

exercise jurisdiction over Plaintiff’s NYSHRL and NYCHRL claims. “[C]ourts regularly

decline jurisdiction over NYSHRL and NYCHRL claims once the federal employment claims

have been dismissed.” Harris v. NYU Langone Med. Ctr., No. 12 CIV. 0454 RA, 2014 WL

941821, at *2 (S.D.N.Y. Mar. 11, 2014), aff'd, 615 F. App’x 49 (2d Cir. 2015). See also

Espinoza, 304 F. Supp. 3d at 391 (collecting cases). Those claims are therefore dismissed

without prejudice to re-filing in state court.

    III.      CONCLUSION




                                                     11
     Case 1:17-cv-07327-AJN-BCM Document 84 Filed 03/19/21 Page 12 of 12




       For the reasons stated above, Defendants’ motion to dismiss is GRANTED. Plaintiff’s

Title VII claims are dismissed with prejudice and Plaintiff’s NYSHRL and NYCHRL claims are

dismissed without prejudice to re-filing in state court. This resolves Dkt. No. 66.

       The Court finds pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith. See Coppedge v. United States, 369 U.S. 438, 445 (1962). The Clerk

of Court is respectfully requested to mail a copy of this Order to the Plaintiff, note that mailing

on the public docket, issue judgment and close the case.


       SO ORDERED.

 Dated: March 19, 2021
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge




                                                 12
